Ms. Ginger P. Crisp Associate General Counsel 421 Administration Building Fayetteville, Arkansas 72701
Dear Ms. Crisp:
This is in response to your request for my review and approval of the Second Amendment to the Interlocal Cooperation Agreement between the City of Fayetteville and the Board of Trustees of the University of Arkansas which relates to construction, operation and management of the Walton Arts Center. Your request is made pursuant to A.C.A. § 25-20-104(f) (Repl. 1992).
My review indicates that the Second Amendment to the Agreement is in proper form and is compatible with the laws of this state. The agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh